Citation Nr: 1241820	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for diabetes mellitus in excess of 20 percent. 

2.  Entitlement to an initial disability rating for PTSD in excess of 30 percent. 



REPRESENTATION

Appellant (the Veteran) is represented by: National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the RO in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  For the entire period of this appeal, the Veteran's diabetes mellitus has been manifested by the requirement of insulin and control of diet, but no requirement of regulation of activities.

3.  For the entire period of this appeal, the Veteran's PTSD has been manifested by symptomatology that is productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2012).

2.  The criteria for an initial disability rating of 50 percent for PTSD are met for the entire period; the criteria for a disability rating in excess of 50 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because both appeals arise from the Veteran's disagreement with the initial evaluations following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  Regarding private records, the Veteran identified treatment from R.B.H., Ph.D. and S.D.W., M.D., and those records were obtained.  

In addition, the Veteran was afforded VA examinations to address the current severity and manifestations of his PTSD and diabetes mellitus.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examination contained findings that address the pertinent rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).


Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Initial Rating for Diabetes Mellitus

In the October 2008 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent initial rating under Diagnostic Code 7913, effective April 18, 2007, one year prior to the date of claim.  

Under Diagnostic Code 7913, a 100 percent rating is for assignment for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is available for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is available for diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  A 20 percent rating is available for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for a 40 percent or higher rating for diabetes mellitus are not more nearly approximated than those for the 20 percent rating.  In essence, the Board finds that the requirement of regulation of activities to control diabetes mellitus is not demonstrated.  

What distinguishes the schedular criteria for the current, 20 percent, rating, for diabetes from those for the next higher 40 percent rating is that, in addition to requiring diet and insulin for control, there must also be a requirement of regulation of activities for control.  Under Diagnostic Code 7913, the criteria for the 100 percent rating are listed first.  The first use of the term "regulation of activities" is followed by the definition of the term in parentheses: "(avoidance of strenuous occupational and recreational activities)."  This definition therefore applies to all subsequent uses of the same term, such as in the 60 percent and 40 percent criteria.  

There is no dispute or conflict in the evidence regarding the requirement of insulin and a restricted diet.  The report of VA examination in October 2008 reveals that the Veteran was following a diabetic restricted diet and was using an insulin pump.  A June 2009 letter from the Veteran's private physician, S.D.W., reveals that the Veteran requires a low carbohydrate and sugar diet and requires insulin.  The report of VA examination in November 2009 reveals that the Veteran was on a restricted diet and was using an insulin pump.  A March 2012 VA examination reveals that the Veteran was on a low-carbohydrate restricted diet, and was using an insulin pump.  A May 2012 letter from the Veteran's psychologist, R.B.H., Ph.D. notes the Veteran's requirement of insulin and a restricted diet.  A June 2012 VA examination also reveals that the Veteran was following a restricted diet and was using an insulin pump.  

Regarding regulation of activities, while there is some conflict in the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran is not required to regulate his activities in order to control his diabetes mellitus.  The report of VA examination in October 2008 reveals that the Veteran's activities were not being restricted for glycemic control.  The report of VA examination in November 2009 reveals that the Veteran did not require a restriction in occupation for glycemic control, and that the Veteran's physical activities were not limited to maintain glycemic control.  A March 2012 VA examination report reveals that the Veteran has no restriction of activities for his diabetes.  A June 2012 VA examination report reveals that the Veteran had no regulation of activities as a part of medical management of diabetes mellitus.  

The Board acknowledges a June 2009 letter from the Veteran's private physician, S.D.W., which reports that the Veteran's activities must be regulated.  While this appears to address the terminology used in the rating criteria, S.D.W. appears to have a different definition of regulation of activities in mind.  The regulation of activities described by S.D.W. is that the Veteran must wear an insulin pump and check his blood sugar frequently, and this prevents him from participating in many activities.  In other words, the regulation of activities described by S.D.W. is simply a side-effect of the treatment of his diabetes, and is not itself a means or modality of treatment for control of diabetes.  The Board finds that this description does not meet or approximate the meaning of restriction of activities provided under Diagnostic Code 7913, which implies regulation of activities to control of diabetes.  

The Board also acknowledges a May 2012 letter from the Veteran's psychologist, R.B.H., Ph.D., which asserts that the Veteran meets all three criteria for a 40 percent rating, including regulation of activities; however, R.B.H. specifies the Veteran's regulation of activities as the necessity for him to take an insulin pump with him wherever he goes.  As discussed above, this is a side-effect of treatment and does not itself constitute a means or modality of treatment for control of diabetes mellitus.  

As the criteria under Diagnostic Code 7913 are progressive, each criterion for the 40 percent level must be met if the Veteran is to establish entitlement to a rating at the 40 percent rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Moreover, the criterion of regulation of activities for control of diabetes mellitus is required for each rating above 20 percent.  For this reason, a rating at the 60 percent or 100 percent level is also not warranted.  

In sum, and for the reasons set out above, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 20 percent for diabetes mellitus.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Analysis of Initial Rating for PTSD

In the October 2008 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective April 18, 2007.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

After a review of all of the evidence, the Board finds that the criteria for a 50 percent initial rating for PTSD are more nearly approximated than those for the 30 percent level; however, the weight of the evidence demonstrates that the criteria for an initial rating in excess of 50 percent are not met.  The Board notes initially that part of the Veteran's disagreement regarding the rating for his PTSD appears to relate to his belief that his sleep apnea is a component of his PTSD.  While there may be a relationship between the two, the Board simply notes that the sleep apnea is separately service connected and separately rated, and the merits of the rating for sleep apnea will not be addressed in this decision.  

The evidence regarding reliability and productivity is generally quite good; however, as will be discussed in more detail below, there is a significant degree of conflicting evidence on this point.  The report of a VA examination in October 2008 reveals that the Veteran is a workaholic, working 12 hours per day, and often working two jobs.  The Veteran runs the business office for a technical school; he works full time; he also teaches at a college and teaches prisoners.  According to the Veteran, work is his method of coping with his PTSD symptoms.  The Veteran reported that he functions adequately at work.  He was found to have no functional impairment regarding activities of daily living and to have no impairment in employment functioning.  At the time of the examination, he was getting along well with coworkers and supervisors.  

In contrast, the report of a VA examination in November 2009 reveals that the Veteran was then having problems maintaining relationships with people at work and reported having heated discussions with bosses and subordinates.  He was working full time and had not missed time due to emotional issues.  

The report of a VA examination in March 2012 reveals that, in the examiner's view, the Veteran's level of impairment was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  This is consistent with a 30 percent rating; however, in listing the Veteran's symptom, the examiner acknowledged that his symptoms included difficulty in establishing and maintaining effective work and social relationships (a symptom example of the 50 percent level), and difficulty in adapting to stressful circumstances, including work or a work-like setting (a symptom example of the 70 percent level).  The Veteran was working more than full time, 12 to 16 hours a day, 5 to 6 days a week, and performance at work had been good.  

Thus, the evidence demonstrates a good degree of occupational functioning overall, with at least some evidence consistent with symptom examples of the 50 percent and 70 percent levels.  In addition, the Board notes that GAF scores for the period on appeal have varied substantially, ranging from a low of 42 to a high of 65.  These are reflective of mild to serious impairment in occupational and social functioning, and demonstrate some variation in the Veteran's symptomatology, or at least in the reporting thereof.  

In sum, much of the evidence indicates that there is essentially no impairment in productivity and reliability, but at least some evidence indicates more serious occupational impairment.  This variation does not necessarily correspond to discrete periods of time.  Therefore, the Board finds a staged rating is not appropriate; however, the Board finds that, on balance, the criteria for a 50 percent rating are more nearly approximated than those for a 30 percent rating.  

While a 50 percent rating is warranted in this case for the entire period on appeal, the Board also finds that a rating in excess of 50 percent is not warranted, nor is a staged rating warranted.  In so finding, the Board notes that, in descriptions to VA and to treatment providers, the Veteran has emphasized symptoms of sleep impairment, irritability, social withdrawal and isolation, suspiciousness, hypervigilance, and panic attacks.  The Veteran's private psychologist, R.B.H., Ph.D., noted in May 2008, July 2008, June 2009, and March 2012, that the Veteran struggles with isolation from others outside of his employment, has mood swings, has issues with anger and poor anger control, has poor concentration and a lack of interest in things he once enjoyed.  He is hypervigilant and struggles with severe depression.  

On VA examination in October 2008, the Veteran reported sleep disturbances and hypervigilance.  He has to check the perimeter of his home; he has intrusive thoughts triggered by reminders of the military; he avoids conversations and other reminders of Vietnam; he declined to attend a ceremony to honor him with a plaque for his service, as he did not want the reminder; he prefers to be a loner and to be isolated; he is mistrusting of others; he has lost interest in activities he used to enjoy; he has trouble controlling his anger; he is very irritable and hard to live with; he has emotional numbing and is distant from his wife.  On the other hand, the examiner noted that the Veteran has two children and is close to them.  He has one friend.  There is no impairment of thought processes; the Veteran denied auditory or visual hallucinations; there was no evidence of a thought disorder.  The Veteran had no functional impairment regarding activities of daily living and was found to have no impairment in employment functioning.  

The report of a November 2009 VA examination reveals that the Veteran has difficulty sleeping and finds it hard to stay asleep.  While he reported that he does not scan the environment, he makes sure his back is not towards the aisle in buildings and restaurants; he is easily startled; he gets into arguments easily and has problems maintaining relationships with family and friends and people at work; he has increasing problems with dealing with people in the work environment, and has had heated discussions with bosses and subordinates.  The Veteran reported feeling depressed at times and has withdrawn due to these feelings.  The Veteran reported panic symptoms where his heart races, about twice a month.  Nevertheless, he always maintains grooming; he is not suicidal; there is no significant impairment of thought processes or communication; there is good reality contact and orientation; thought content, reasoning and judgment are adequately intact; there are no delusions or hallucinations; memory is intact; affect is calm; and speech is clear and coherent.  

The report of VA examination in March 2012 reveals that the Veteran was less socially withdrawn than he used to be.  As recently as a year ago he was more socially withdrawn in part due to a recent diagnosis of prostate cancer; since then, things have gotten better; involvement in church has helped tremendously; he feels closer to his son and is talking more frequently to him; he is feeling more comfortable in social situations overall, although his relationship with his wife has deteriorated; concentration and memory are functioning quite well at work; symptoms include anxiety, suspiciousness, panic attacks weekly or less, and chronic sleep impairment.  He was impeccably groomed, very articulate, and found to be an excellent historian.  Speech was regular rate and rhythm; thought processes were linear, relevant, and goal directed; there were no perceptual disturbances; his mood very positive; his affect was pleasant, euthymic, and full range; and his cognition, insight, and judgment were intact.  

As discussed above, while there are is some symptomatology associated with the 70 percent criteria, such as difficulty in adapting to stressful circumstances (including work or a work-like setting), and while GAF scores of 42 and 47 are reflective of serious symptomatology, these are weighed against significant evidence of more mild symptoms.  In addition to the GAF score of 65 in March 2012, the Board notes the Veteran's description of improvement in symptoms of social isolation.  In terms of memory, speech, and cognitive function, the Veteran has consistently been described as functioning well.  There is no description of perceptual disturbances, and the Veteran has always been well oriented and able to keep up with the hygiene and grooming.  

Regarding specific symptom examples of the 70 percent and 100 percent levels, there is no suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Although the Veteran reported that he checks the perimeter of his home, there is no suggestion that this activity interferes with routine activities.  Although the Veteran reported panic attacks, there is no suggestion that they are near continuous.  Although the Veteran has reported irritability, there is no suggestion that he has acted out in violence.  Moreover, the Veteran's symptoms do not result in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Rather, they appear to be focused on family relations and mood, with some limited impact on work.  

There is also no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The evidence demonstrates that the Veteran's symptoms do not result in total occupational and social impairment.  

The Board finds that, on balance, the impact on social and occupational functioning in this case most closely approximates the criteria for a 50 percent rating, and the criteria for a 70 percent or higher rating are not met, and are not more nearly approximated than those for a 50 percent rating.  For these reasons, the Board finds that, while a 50 percent rating is warranted, the weight of the evidence is against a finding of an initial rating in excess of 50 percent for PTSD.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected diabetes mellitus.  The criteria specifically provide for ratings based on the requirement of insulin and a restricted diet to manage and control diabetes mellitus.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suspiciousness, and chronic sleep impairment are specifically included in the rating schedule, and the 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating in excess of 20 percent for diabetes mellitus is denied. 

An initial disability rating of 50 percent, but not higher, for PTSD is granted. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


